Citation Nr: 0217546	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  96-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1978 
to September 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  

In July 1998, September 1999, and June 2001 decisions, the 
Board remanded this case for additional development. 


FINDING OF FACT

The appellant does not have a chronic acquired psychiatric 
disability that is attributable to military service.  


CONCLUSION OF LAW

Service connection for a chronic acquired psychiatric 
disability, to include PTSD, is not warranted.  38 U.S.C.A. 
§ 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a chronic acquired psychiatric 
disability, to include PTSD.  The records show that in 
August 1978, the appellant underwent an enlistment 
examination.  At that time, in response to the question as 
to whether the appellant had ever had or if he currently had 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort, 
he answered "no."  The appellant was clinically evaluated as 
normal for psychiatric purposes.  According to the records, 
he was seen on one occasion in June 1981 for problems which 
included a check of stitches in his back.  It was noted that 
the stitches in the back were still healing and the 
condition looked good.  There was no indication as to what 
the problem was that required such stitching.  In early 
September 1981, the appellant was described as medically 
cleared for travel to the continental United States.  The 
appellant signed a statement, dated in September 1981, that 
he did not desire a separation medical examination.  

In March 1995, the appellant underwent a VA psychiatric 
examination.  At that time, he stated that while he was in 
the military, he had temper control problems and difficulty 
with authority figures.  The appellant indicated that he was 
stabbed in the back and stomach during a fight.  According 
to the appellant, while serving overseas, he punched 
officers and was incarcerated for a period of time.  He 
noted that he started to hear voices and saw a psychiatrist.  
The appellant reported that following his separation from 
the military, he continued to hear voices and experienced 
hallucinations.  He contended that those symptoms caused him 
to commit two armed robberies and stab a person.  The 
appellant stated that at present, he was not experiencing 
any hallucinations commanding him to hurt or kill himself or 
anyone else, but he had cut his wrist in the past.  
According to the appellant, he had frequent nightmares and 
difficulty sleeping.  The examining physician noted that the 
appellant was delusional about society being out to get him.  

Upon mental status evaluation, the appellant made reasonable 
eye contact and his speech was coherent and somewhat slow, 
but not pressured.  The appellant's mood and affect were 
restricted, blunted, and perhaps somewhat anxious.  Thought 
content and perception were positive for delusions and 
hallucinations as per the narrative.  The appellant denied 
any suicidal or homicidal ideation.  He was alert and 
oriented, and no focal deficits were elicited.  The 
diagnoses were the following:  (Axis I) (1) schizophrenia, 
chronic, paranoid type, (2) alcohol abuse, episodic, (3) 
marijuana abuse, episodic, (4) cocaine abuse, and (Axis II) 
antisocial personality.  The examining physician noted that 
in regard to the appellant's contention that he suffered 
from PTSD, he was not able to elicit any clear-cut PTSD type 
symptoms, at least, that were discrete from the appellant's 
time in the military.  

In March 1997, the RO requested that the National Personnel 
Records Center (NPRC) send any available incident reports 
from the military police (MP) and court martial records 
pertinent to the appellant.  In May 1997, the NPRC responded 
that a court martial was not a matter of record.  

In September 1996, a hearing was conducted at the RO.  At 
that time, the appellant testified that he did not wish to 
present any evidence regarding his claim for service 
connection for a psychiatric disorder.  (Transcript (T.) at 
page (pg.) 2).  

A private medical statement from R.B., Ph.D., dated in 
January 1999, shows that at that time, Dr. B. indicated that 
he had conducted a two-hour interview with the appellant in 
September 1998.  Dr. B. stated that he did not have access 
to any information other than a brief report from a Dr. J.A. 
of the VA Hospital (VAH), dated in July 1998, that was given 
to him by the appellant.  Dr. B. noted that the appellant 
had been receiving psychiatric treatment from the VAH since 
1994 and that he had the following diagnoses:  (1) 
schizophrenia, paranoid type, continuous, (2) alcohol 
dependence, (3) mixed substance abuse, and (4) seizure 
disorder, controlled with medication.  Dr. B. revealed that 
according to the report, the appellant heard voices almost 
continuously and was almost continuously paranoid, with 
ideas of reference and persecution.  The appellant had been 
given medications, but none of them had been successful.  
Dr. B. stated that upon mental status evaluation, the 
appellant's speech was unimpaired, his affect was agitated, 
and his mood was anxious.  The appellant's flow of thought 
was unimpaired, but his form was mildly impaired, as his 
mind tended to jump from topic to topic, circling back to 
his anxieties and delusional preoccupations.  Dr. B. noted 
that, as was typical of paranoid schizophrenia, the 
appellant was thinking in a dual reality:  one delusional 
and the other having insight into the fact that the first 
was delusional.  The appellant's perceptions were 
psychotically distorted, with both auditory hallucinations 
of a punitive destructive nature, and visual illusions of 
persecution, such as seeing a tree's shadow as belonging to 
people spying on him.  He was alert, oriented, and his 
memory for both short-term and long-term was mildly 
impaired.  However, insight and judgment were fluctuating in 
a manner consistent with his psychosis.  

In regard to a diagnosis, Dr. B. stated that he concurred 
with the diagnosis from the VAH that the appellant suffered 
from symptoms of schizophrenia, paranoid type.  Dr. B. 
indicated that the appellant's schizophrenia symptoms 
included auditory hallucinations, which were independent of 
other medical conditions or substance abuse, and delusions 
of persecution.  According to Dr. B., the onset of the 
appellant's symptoms was approximately three days after a 
traumatic incident which occurred while he was stationed in 
Korea in 1981, in which he was stabbed twice in the back in 
a bar.  Dr. B. stated that according to the appellant, 
following the stabbing incident, he started to hear voices, 
but he did not seek help because he did not want to be seen 
as "crazy."  The appellant noted that his behavior, which 
had been exemplary, suddenly deteriorated and in a paranoid 
state, he pushed a senior officer and was tried by court 
martial, imprisoned, and later discharged.  The appellant 
further indicated that he did not seek treatment until 1994.  
In regard to whether the appellant suffered from PTSD, Dr. 
B. stated that the appellant met almost all of the criteria, 
far in excess of those required for a diagnosis of PTSD.  
Dr. B. reported that the appellant's stressor was the 
stabbing incident and another occasion when he watched as 
his best friend's kneecaps were smashed by "some South 
Korean thugs."  According to Dr. B., the appellant's PTSD 
symptoms included flashbacks, day dreams, and painful 
recollections of those events almost daily.  The appellant 
had recurring nightmares of those scenes, approximately 
twice per month.  He had sudden rushes of fear when those 
flashbacks occurred, and the flashbacks were then 
immediately taken up in his psychotic processes and his 
delusions of persecution.  The appellant experienced 
distress and fear in response to knives, and he lost 
interest in previously enjoyable activities, which Dr. B. 
noted was also due to his schizophrenia.  In addition, the 
appellant felt isolated and detached from others, and had 
poor sleep.  He also had outbursts of anger and rage.  The 
appellant's concentration was impaired and he was 
hypervigilant, both of which were also consistent with his 
schizophrenia.  Dr. B. reported that it was true that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed (DSM-IV) explicitly stated that PTSD should not be 
diagnosed in cases where the symptoms can be accounted for 
in terms of schizophrenia.  However, Dr. B. stated that in 
his opinion, that applied only to some of the symptoms and 
that the appellant clearly met the criteria for PTSD even 
without the presence of schizophrenia.  According to Dr. B., 
the general principle of diagnosis was that more than one 
diagnosis should be given in cases such as this, and hence, 
his inclusion of the PTSD diagnosis.  

In February 2000, the appellant underwent a VA PTSD 
examination.  At that time, he stated that while he was on 
duty in Korea in 1981, he was slashed across the back with a 
knife and stabbed in the abdomen.  The examining physician, 
T. E., Ph.D, stated that the stab wound was evidently not 
bad enough to cause major injury since the appellant 
reported that he was sutured in both the back and the front 
and returned to duty.  The appellant noted that his friend 
was also injured in the same bar fight, and that on another 
occasion, his best friend had his kneecaps damaged by 
alleged "Korean thugs."  According to the appellant, within 
three days of the stabbing incident, he started hearing 
voices.  Dr. E. indicated that since that time, the 
appellant had been bothered by voices, paranoia, and 
disorganized thinking, with high levels of anxiety and 
disorganization of behavior, and with labile outbursts of 
rage.  The appellant revealed that he medicated his symptoms 
with drugs and alcohol, and that he succeeded in limiting 
his symptoms to some extent, but other problems developed in 
that he repeatedly got into difficulty with the law for 
violent and illegal behavior and had spent periods of time 
in jail over the years.  According to the appellant, it was 
not until 1994 that he sought treatment at the VAH and was 
diagnosed with paranoid schizophrenia.  

In the appellant's February 2000 VA examination report, Dr. 
E. noted that he had reviewed the January 1999 statement 
from Dr. B.  Dr. E. stated that in Dr. B.'s statement, Dr. 
B. acknowledged that many of the symptoms that the appellant 
exhibited were related to his schizophrenia, but it was Dr. 
B.'s opinion that PTSD was also present and was the cause of 
many of the appellant's symptoms.  However, Dr. E. stated 
that in his opinion, Dr. B.'s statement lacked credibility, 
seemed inaccurate, exaggerated the impact of the fight, and 
was inconsistent with the appellant's symptoms.  Dr. E. 
further opined that the appellant did not meet the 
diagnostic criteria for PTSD in terms of the identified 
stressor of the bar fight and knife wounds.  He stated that 
the appellant's symptoms included disruptive sleep, anxiety 
attacks at night, paranoia about leaving the house, auditory 
hallucinations, visual hallucinations, and an overall 
paranoid ideation that other people were talking about him 
or plotting against him in some way, including his own wife.  
The appellant stated that when he was under the influence of 
alcohol, marijuana, or cocaine, he was more likely to be 
overtly psychotic.  Dr. E. indicated that the only symptom 
that was clearly related in any possible way to a possible 
diagnosis of PTSD was the fact that the appellant had 
occasional nightmares about the knife attack.  Dr. E. noted 
that all of the appellant's other symptoms outlined by the 
appellant, and as described in all of his records, were 
clearly symptoms of paranoid schizophrenia and that that 
major psychiatric disorder was not caused by any knife fight 
or other specific environmental event.  

Upon mental status evaluation, the appellant was alert and 
seemed oriented in all three spheres.  He appeared 
frightened and while sitting, his right leg jiggled in an 
extremely rapid manner.  The appellant talked in a very 
sensible, organized, and logical manner, suggesting that he 
did have periods of lucidity in between psychotic episodes, 
many of which appeared to be triggered by or prompted by the 
use of illegal substances.  The appellant's mood appeared to 
be one of severe depression and his affect was extremely 
blunted to the point of being flattened most of the time.  
Insight and judgment were generally impaired.  Memory and 
intellect appeared to be intact, although the appellant 
complained of episodes of disorganization and lack of 
concentration when his psychotic symptoms moved from the 
realm of controlled understanding to active influence over 
his behavior.  

As part of the evaluation, the appellant was administered 
the Beck Depression Inventory and the Symptom Checklist-90 
(SCL-90).  On the Beck Depression Inventory, the appellant 
obtained a score of 36, indicating moderately severe 
depressive symptoms.  He showed an exaggerated pattern on 
the SCL-90 of having endorsed extremely significant to 
severe distress in 68 out of the 90 items.  If those items 
were looked at on an individual basis, it became clear that 
the symptoms the appellant was complaining about were 
clearly much more related to psychosis with massive anxiety, 
depression, and paranoia than to anything related to PTSD.  
Dr. E. stated that rather than looking upon that as an 
exaggeration of the appellant's symptoms, it was his opinion 
that the appellant was sufficiently disturbed to endorse 
those things and to be accurate in view of the fact that he 
had significant psychiatric illnesses.  He further reported 
that based on the review of the available medical records, 
including the appellant's claims file, the currently 
conducted clinical examination, and the psychological tests 
administered at that time, it was his opinion that the 
appellant exhibited the following disorders:  (Axis I) (1) 
paranoid schizophrenia, chronic, severe, (2) polysubstance 
dependence, chronic, severe, currently in short term full 
remission, (Axis II) antisocial personality disorder, 
chronic, severe, (Axis III) (1) fracture of the left femur 
(2) seizure disorder, (3) status-post superficial stab 
wounds to the abdomen and the back, (Axis IV) major 
stressors in the appellant's life at present were his 
psychiatric symptoms, his antisocial personality dynamics in 
the manner of which both of those were interfering with his 
ability to function and to adjust, complicated further by 
his drug and alcohol abuse, and (Axis V) Global Assessment 
of Functioning (GAF) score of 40, due to schizophrenia.  In 
summary, Dr. E. stated that the appellant did not meet the 
diagnostic criteria for the diagnosis of PTSD either in 
terms of an identified stressor or ongoing symptoms.  Dr. E. 
indicated that the appellant was suffering from chronic 
paranoid schizophrenia, a major psychiatric disorder, 
symptoms of which according to the appellant began while he 
was in the service and after a bar fight.  Dr. E. reported 
that while the bar fight and knifing may have triggered 
prodromal symptoms of the disorder in 1981, that incident 
did not cause the disorder.  According to Dr. E., despite 
on-going treatment and medications, the appellant continued 
to have psychotic decompensations usually exacerbated by use 
of alcohol and drugs.  Treatment was complicated by his 
continued use of those substances, as well as his underlying 
personality disturbance.  

In November 2000, the RO received private medical records 
from the Forbes Regional Hospital which show that the 
appellant was hospitalized in May 1998 for a drug overdose.  
The records reflect that upon admission, the appellant 
stated that he had taken some pills to try and get the 
"voices to go away in [his] head."  He indicated that he was 
receiving treatment for paranoid schizophrenia at the VAH.  
According to the appellant, his illness started when he was 
stabbed in the back and stomach in a 1981 fight in Korea.  
Upon his discharge, he was diagnosed with schizophrenia, 
paranoid type, chronic with acute exacerbation.  

In June 2002, Dr. E., the examiner from the appellant's 
February 2000 VA PTSD examination, submitted an addendum to 
his report.  At that time, Dr. E. stated that in response to 
a June 2001 remand decision where the Board requested that 
he determine whether the appellant's psychiatric condition 
began during his military service, Dr. E. indicated that it 
was still his opinion that the appellant did not meet the 
diagnostic criteria for the diagnosis of PTSD.  Dr. E. noted 
that he continued to believe that the appellant met the 
diagnostic criteria for the diagnosis of chronic paranoid 
schizophrenia.  It was also Dr. E.'s opinion that, all 
things considered, within a reasonable degree of scientific-
professional certainty, that the appellant's psychiatric 
disorder did not begin while he was on active duty in the 
military nor until a number of years later.  According to 
Dr. E., the appellant's service military records did not 
contain any information that would substantiate that the 
appellant's psychiatric disorder occurred in the service.  
Dr. E. stated that there was nothing to support that 
assertion other than the appellant's statements that it did.  
Dr. E. further noted that there was also very clearly a long 
history of polysubstance dependence, which was unrelated to 
military service.  

A VA psychiatric examination was conducted in July 2002.  
The examination was conducted by B.F., M.D., and S.P., Ph.D.  
At that time, Drs. F. and P. noted that they had reviewed 
the claims file prior to the examination.  They stated that 
a review of the psychological records, including a detailed 
family history completed by a Dr. C.O. in December 1994 and 
January 1995, indicated that the appellant had a significant 
childhood history of vandalism, along with truancy and 
cruelty to animals.  According to Drs. F. and P., that 
information was also reported in an evaluation completed in 
1996 for inpatient psychiatric purposes.  They reported that 
according to the appellant, initially after his induction 
into the military, he did very well.  However, after he was 
sent to Korea in 1980, he was involved in a stabbing 
incident which was the result of a bar room brawl.  The 
appellant noted that soon after that incident, he started 
hearing voices and having disciplinary problems, including 
being tried by court martial for striking an officer and 
having to spend two months in the stockade.  He reported 
that following his discharge, in February 1982, he was 
arrested for two armed robberies and spent two to three 
years in prison.  He noted that his first presentation for 
psychiatric treatment was in approximately 1994 or 1995 at 
the VAH.  Drs. F. and P. noted that the VAH records showed 
that in December 1994, the appellant was diagnosed with 
antisocial personality disorder and mixed substance abuse, 
and in 1995, he was diagnosed with paranoid schizophrenia.  
Since that time, the appellant had been hospitalized in 1996 
for benzodiazepine withdrawal and twice in 1998 for 
schizophrenia and alcohol dependence.  The appellant was 
currently receiving treatment for psychosis and recent 
treatment records showed that he was noncompliant with his 
medication.  The appellant stated that at present, he heard 
voices.  

Upon mental status evaluation, the appellant was alert and 
oriented in all spheres.  The appellant's mood appeared 
somewhat sullen and withdrawn, but he was generally 
cooperative with the examination.  Speech was somewhat 
under-productive but also relevant and coherent, with no 
evidence of psychotic thought processes of any kind.  The 
appellant did not appear at any time to be responding to 
hallucinations, despite his report of frequently hearing 
voices and responding to hallucinations in the past.  He 
appeared to evidence logical and coherent thinking at all 
times during the examination and at no time evidenced either 
positive or Schneiderian symptoms of schizophrenia, other 
than his report of auditory hallucinations.  The appellant 
reported that his mood was somewhat erratic and, as noted 
previously, indicated that he could be in a good mood until 
beginning thinking about the bar fight in which he was 
stabbed.  Although the appellant was not seriously injured 
in any way and had no lasting medical consequences of what 
appeared to be relatively superficial wounds, the appellant 
appeared to ascribe all his problems and difficulties to 
that incident.  The appellant reported that he got 
approximately three to four hours of sleep a night, but 
revealed frequent dreams and nightmares of the stabbing 
incident.  The appellant denied suicidal or homicidal 
ideation.  As noted previously, the appellant stated that he 
experienced auditory hallucinations in the form of hearing 
his own voice saying negative things to him.  There however 
appeared to be no fixed delusions and no evidence of 
delusional behavior since his last hospitalization, and the 
appellant appeared at the examination without having 
complied with his recent anti-psychotic medication.  The 
appellant reported no dissociative symptoms of any kind.  
His insight appeared to be fair and his judgment did not 
appear to be impaired.  The appellant stated that he was 
currently on house arrest secondary to a driving under the 
influence (DUI) and was not allowed to use drugs of any 
kind.  

During the appellant's July 2002 VA psychiatric examination, 
the appellant underwent psychological testing.  He was 
administered a Mississippi Scale for combat-related PTSD, 
the SCL-90-R, and the Beck Depression Inventory II.  On the 
Beck Depression Inventory II, the appellant obtained a score 
of 47 indicating rather severe depression which appeared 
totally incongruous with his interview presentation at the 
current examination.  Drs. F. and P. noted that the 
appellant's score was significantly higher than his score of 
36 from his previous examination in February 2000.  On the 
SCL-90-R, the appellant reported some level of distress in 
87 out of 90 symptoms, 70 of which were in the severe range.  
According to Drs. F. and P., those symptoms covered almost 
every area of pathology and suggested a rather obvious 
strategy of symptom over-reporting, which appeared to be a 
deliberate attempt to make the appellant appear much sicker 
than he presented.  That was consistent with the results of 
the Mississippi Scale for combat-related PTSD in which the 
appellant, with no significant history of stressor or 
traumatic exposure, managed to obtain a score of 142.  Drs. 
F. and P. stated that the appellant's score obviously 
indicated exaggeration and symptom over-reporting, and 
taking into account the results of the SCL-90 and the Beck 
Depression Inventory, were consistent with factitious 
disorder or malingering.  The diagnoses were the following:  
(Axis I) (1) polysubstance abuse and dependence by history, 
currently in partial remission, (2) substance-induced 
psychotic disorder, by history, (3) malingering (PTSD and 
schizophrenia), (Axis II) antisocial personality disorder, 
severe, (Axis IV) poor socialization, unemployment, and lack 
of finances, and (Axis V) GAF score of 45; serious symptoms 
or serious impairment in social, occupational, or school 
functioning, due solely to history of antisocial personality 
disorder and conduct disorder, and chronic polysubstance 
abuse and dependence.  

In summary, Drs. F. and P. stated that the results of the 
current examination were consistent with all previous 
examinations in indicating that there was absolutely no 
evidence to suggest a diagnosis of PTSD for the appellant.  
The appellant did not report a stressor meeting criterion A 
for a diagnosis of PTSD and reported no symptoms consistent 
with the diagnosis.  However, Drs. F. and P. indicated that 
in contrast to the appellant's previous examination, they 
also found no evidence to suggest a diagnosis of ongoing 
paranoid schizophrenia.  The appellant reported no delusions 
and evidenced no psychotic symptomatology other than that of 
reported auditory hallucinations.  They noted that it was 
their opinion that the appellant's report of hearing voices 
appeared to be somewhat circumscribed and manipulative.  
There was no evidence during the examination that the 
appellant was responding to any hallucinations or external 
stimuli of any kind other than those provided by the 
examiners.  Drs. F. and P. stated that while the evidence of 
record showed that the appellant in the past had behaved in 
uncontrolled and apparently violent and psychotic fashion, 
it was clear that in every case that behavior was 
precipitated by chronic substance abuse or dependence, and 
all the evidence suggested that those episodes were organic 
in nature.  The appellant appeared to have experienced 
substance-induced psychosis beginning in 1995 in which 
psychotic-appearing symptoms resulted from mixed substance 
abuse, but there was no evidence to suggest that the 
appellant was uncontrolled or psychotic in the absence of 
those substances.  The appellant also had a history of 
violent behavior and assault consistently associated with 
alcohol and drug use.  

In regard to the origin of the appellant's psychiatric 
symptomatology, Drs. F. and P. stated that it was clear that 
the appellant's current and past symptoms had been a logical 
extension of the documented childhood conduct disorder 
reported by the appellant and documented in previous 
records.  It had been documented that the appellant had a 
history of truancy, vandalism, and cruelty to animals, all 
classically symptomatic of a conduct disorder resulting in 
long-term antisocial personality disorder.  While the 
appellant attributed his difficulties in service to an 
incident occurring in a bar room brawl, it was clear that 
his service problems, and all subsequent behavioral 
problems, had been consistent with his pre-military conduct 
disorder behavior and with longstanding personality 
disorder, rather than any psychotic disorder associated with 
his military service.  In fact, the appellant reported no 
psychotic symptomatology of any kind until 1995 and, again, 
those episodes had generally been associated to substance 
abuse and dependence.  Thus, it was the opinion of Drs. F. 
and P. that the appellant's psychiatric and psychological 
difficulties were logical extensions of pre-military 
antisocial personality disorder and history of long-term 
polysubstance abuse and dependence.  There was no evidence 
to suggest that any of the appellant's current difficulties 
or problems were service connected in any way, and there was 
no evidence of any kind to suggest a post-traumatic stress 
disorder.  Therefore, Drs. F. and P. concluded that the 
appellant's previous history of schizophrenia was better 
explained by substance-induced psychosis combined with 
severe personality disorder and poor impulse control, rather 
than a true schizophrenic disorder, for which there was no 
evidence presented during the current examination.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of section 3.303(d)).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 
38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one 
year after separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Personality disorders are not 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 4.127 (2002).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted".  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or 
injury existed prior to entry.  38 U.S.C.A. §§ 1111, 1153.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. §§ 1137, 
1153; 38 C.F.R. § 3.306(a).

In the instant case, the appellant contends that, while he 
was stationed in Korea in 1981, he was in a bar fight and 
was stabbed in the back and stomach.  The appellant 
maintains that a few days following this incident, he 
started hearing voices.  The appellant states that 
subsequent to his discharge, he continued to hear voices and 
eventually sought psychiatric treatment at the VAH in 1994 
and was diagnosed with schizophrenia.  According to the 
appellant, his current chronic acquired psychiatric 
disabilities, to include PTSD, are related to his period of 
active military service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that he currently suffers 
from a chronic acquired psychiatric disability, to include 
PTSD, which is related to his period of active service, is 
not competent evidence. 

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of 
service connection for a psychiatric disability, to include 
PTSD.  

Initially, the Board notes that the appellant's service 
medical records are negative for any complaints of findings 
of a chronic acquired psychiatric disability, to include 
PTSD.  A separation examination was not conducted because in 
September 1981, the appellant signed a statement showing 
that he did not desire a separation medical examination.  
The first medical evidence of any psychiatric disability is 
in March 1995, approximately 13 years after the appellant's 
separation from the military.  In the appellant's March 1995 
VA psychiatric examination, the appellant was diagnosed with 
schizophrenia, chronic, paranoid type, and antisocial 
personality.  However, in regard to the appellant's 
diagnosed paranoid schizophrenia, the Board recognizes that 
in the appellant's most recent VA psychiatric examination, 
dated in July 2002, the examiners stated that they found no 
evidence to suggest a diagnosis of ongoing paranoid 
schizophrenia, and that instead, the appellant suffered from 
antisocial personality.  Drs. F. and P. concluded that the 
appellant's psychiatric and psychological difficulties were 
logical extension of pre-military antisocial personality 
disorder and history of long-term polysubstance abuse and 
dependence.  However, the Board notes that as stated above, 
a personality disorder is not an injury or disease that is 
cognizable within the meaning of VA legislation or for VA 
compensation purposes.  38 C.F.R. §§ 3.303, 4.127.  Thus, a 
personality disorder is not a disability warranting service 
connection under VA applicable law.  38 C.F.R. § 3.303(c) 
(2002).  In addition, to the extent that the VA examiners 
asserted that the appellant suffered from a psychiatric 
disability prior to his entrance into the military, inasmuch 
that the appellant's entrance medical examination did not 
reveal a psychiatric disability, to include PTSD, the 
presumption that the appellant was sound when he entered 
service attaches.  38 C.F.R. § 3.306 (2002).  This 
presumption has not been rebutted and, as such, the Board 
will analyze the appellant's claim accordingly. 

The Board notes that, as stated above, although in the 
appellant's most recent VA examination, dated in July 2002, 
the VA examiners reported that they found no evidence to 
suggest a diagnosis of ongoing paranoid schizophrenia, the 
appellant's previous VA examinations do show diagnoses of 
paranoid schizophrenia.  In both the appellant's March 1995 
and February 2000 VA examinations, the diagnosis was of 
chronic schizophrenia, paranoid type.  In addition, in the 
private medical statement from Dr. B., dated in January 
1999, Dr. B. concluded that the appellant suffered from 
symptoms of schizophrenia, paranoid type.  However, even if 
it is conceded that the appellant suffers from 
schizophrenia, the Board observes that there is no competent 
evidence of record showing that any schizophrenia is related 
to his period of active service.  The Board recognizes that 
in Dr. B.'s January 1999 private medical statement, he 
opined that the onset of the appellant's schizophrenia 
symptoms was approximately three days after a traumatic 
incident which occurred while he was stationed in Korea in 
1981, in which he was stabbed twice in the back in a bar.  
Dr. B. stated that according to the appellant, following the 
stabbing incident, he started to hear voices and his 
behavior, which had been exemplary, suddenly deteriorated, 
and in a paranoid state, he pushed a senior officer and was 
punished.  However, although Dr. B. concluded that the 
appellant's current paranoid schizophrenia originated in 
service, Dr. B. also noted that he did not have access to 
any information other than a brief report from a Dr. A. of 
the VAH, dated in July 1998, that was given to him by the 
appellant and showed current treatment for the appellant's 
schizophrenia.  Thus, it appears that Dr. B. did not have 
the opportunity to review the appellant's claims file, 
including his service medical records.  The Board notes that 
as previously stated, the appellant's service medical 
records are negative for any complaints or findings of a 
psychiatric disability.  In addition, in May 1997, in 
response to a request from the RO for any available incident 
reports from the MP and court martial records pertinent to 
the appellant, the NPRC reported that a court martial was 
not a matter of record.  Moreover, the Board further notes 
that in the appellant's February 2000 VA examination, Dr. E. 
stated that in his opinion, Dr. B.'s report lacked 
credibility, seemed inaccurate, exaggerated the impact of 
the fight, and was inconsistent with the appellant's 
symptoms.  Therefore, in light of the above, it is the 
Board's determination that the January 1999 private medical 
statement from Dr. B. is of decreased value in regards to 
the question as to whether the appellant's currently 
diagnosed paranoid schizophrenia had its onset during his 
period of military service or within one year of his 
discharge.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (it is 
the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  Accordingly, the 
Board finds that the January 1999 private medical statement 
from Dr. B. is of diminished probative value and is 
insufficient to show that any schizophrenia was incurred in 
or aggravated by service.  

By contrast, the Board attaches significant probative value 
to the conclusion reached by Dr. E. in his February 2000 VA 
examination report and subsequent June 2002 addendum.  In 
the February 2000 VA examination report, Dr. E. indicated 
that the appellant was suffering from chronic paranoid 
schizophrenia, a major psychiatric disorder, symptoms of 
which according to the appellant began while he was in the 
service and after a bar fight.  Dr. E. concluded that while 
the bar fight and knifing may have triggered prodromal 
symptoms of the disorder in 1981, that incident did not 
cause the disorder.  Additionally, in the June 2002 
addendum, Dr. E. clarified his opinion and stated that, when 
all things were considered within a reasonable degree of 
scientific-professional certainty, the appellant's 
psychiatric disorder did not begin while he was on active 
duty in the military nor until a number of years later.  
According to Dr. E., the appellant's service military 
records did not contain any information that would 
substantiate that the appellant's psychiatric disorder 
occurred in the service.  Dr. E. stated that there was 
nothing to support that assertion other than the appellant's 
statements that it did.  Thus, the Board gives significant 
weight to the Dr. E.'s opinion because it is clearly based 
on a review of the entire record and because it is 
consistent with the available evidence, or absence thereof.  
In other words, Dr. E.'s conclusions appear consistent with 
the lack of showing of any psychiatric disability, 
specifically paranoid schizophrenia, until many years after 
service.  Therefore, in light of the above, the Board 
concludes that the evidence of record does not show that the 
appellant's currently diagnosed paranoid schizophrenia is 
related to his period of active military service.  

In regard to the question as to whether the appellant 
currently suffers from PTSD, the Board recognizes that, in 
Dr. B.'s January 1999 private medical statement, Dr. B. 
stated that the appellant met almost all of the criteria, 
far in excess of those required for a diagnosis of PTSD.  
Dr. B. reported that it was true that the DSM-IV explicitly 
stated that PTSD should not be diagnosed in cases where the 
symptoms could be accounted for in terms of schizophrenia, 
but that in his opinion, that applied only to some of the 
symptoms, and that the appellant clearly met the criteria 
for PTSD even without the presence of schizophrenia.  Dr. B. 
further noted that the general principle of diagnosis was 
that more than one diagnosis should be given in cases such 
as this, and hence, his inclusion of the PTSD diagnosis.  
However, the Board notes that as previously stated, in the 
February 2000 VA examination report, Dr. E. stated that Dr. 
B.'s January 1999 private medical statement lacked 
credibility, seemed inaccurate, exaggerated the impact of 
the fight, and was inconsistent with the appellant's 
symptoms.  Dr. E. indicated that the appellant did not meet 
the diagnostic criteria for PTSD in terms of the identified 
stressor of the bar fight and knife wounds.  He further 
noted that the appellant showed an exaggerated pattern on 
the SCL-90 of having endorsed extremely significant to 
severe distress in 68 out of the 90 items, and that if those 
items were looked at on an individual basis, it became clear 
that the symptoms the appellant was complaining about were 
clearly much more related to psychosis with massive anxiety, 
depression, and paranoia than to anything related to PTSD.  
Moreover, in the appellant's most recent VA examination, 
dated in June 2002, the appellant was administered the 
Mississippi Scale for Combat-Related PTSD.  The examiners 
stated that the results of the testing showed that the 
appellant, with no significant history of stressor or 
traumatic exposure, managed to obtain a score of 142.  The 
examiners reported that the score obviously indicated 
exaggeration and symptom over-reporting, and taking into 
account the results of the SCL-90 and the Beck Depression 
Inventory, were consistent with a factitious disorder or 
malingering.  Thus, the examiners also concluded that there 
was absolutely no evidence to suggest a diagnosis of PTSD 
for the appellant.  The appellant did not report a stressor 
meeting criterion A for a diagnosis of PTSD and reported no 
symptoms consistent with the diagnosis.  Therefore, in light 
of the above, because the opinions from the VA examiners 
appear to be supported by psychological testing, and by a 
more thorough review of the record, the Board gives greater 
weight to their opinion that the appellant does not meet the 
diagnostic criteria for PTSD.  By contrast, it is the 
Board's determination that, because of the lack of thorough 
explanation and review, the January 1999 private medical 
statement from Dr. B. is of decreased value.  See Madden, 
125 F.3d at 1477, 1481; Hayes, 5 Vet. at App. 60, 69.  
Accordingly, the Board finds that the January 1999 private 
medical statement from Dr. B. must be considered of 
diminished probative value and is insufficient to show that 
the appellant currently suffers from PTSD.  

In light of the foregoing, the Board concludes that the 
totality of the medical evidence of record does not show 
that the appellant has a chronic acquired psychiatric 
disability that is attributable to military service.  
Specifically, the Board notes that the appellant's diagnosed 
personality disorder is not a disability warranting service 
connection under VA applicable law.  38 C.F.R. § 3.303(c) 
(2002).  In addition, there is no evidence of record showing 
that any schizophrenia he may have is related to his period 
of active military service.  Moreover, he does not have PTSD 
and it has been specifically opined, such as by Dr. E. in 
June 2002, that no psychiatric problem is attributable to 
military service.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes the appellant's service medical records, 
a March 1995 VA examination, a private medical statement 
from Dr. B., dated in January 1999, and private medical 
records from the Forbes Regional Hospital, dated in May 
1998. 

The Board also notes that in a letter from the RO to 
Monogahela Valley Hospital, dated in February 1995, the RO 
requested copies of all reports of treatment for the 
appellant.  However, in February 1995, the Medical Records 
Department at the Monogahela Valley Hospital responded that 
a thorough search of their files had failed to reveal any 
inpatient or outpatient treatment records. 

In the instant case, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In addition, in an August 2001 letter from the 
RO to the appellant, the appellant was informed of the 
enactment of the VCAA and its content.  The Board also finds 
that the discussions in the rating decision, the statement 
of the case, the supplemental statements of the case, and in 
the letters sent to the appellant from the RO during the 
course of the appeal have informed him of the pertinent law 
and regulations, and information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of him, 
and what evidentiary development VA undertook on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that in a July 1998 decision, the Board 
remanded this case and requested that the appellant be asked 
whether he desired a hearing before a member of the Board, 
and if so, whether he wanted the hearing to be conducted at 
the RO or in Washington, D.C.  In this regard, the Board 
notes that in a statement from the appellant's 
representative, the Disabled American Veterans (DAV), dated 
in April 1999, to the RO, the DAV indicated that in light of 
the appellant's imprisonment, he would not be available for 
a personal hearing.  In addition, in a September 1999 
decision, the Board again remanded this case.  As per the 
September 1999 remand decision, in February 2000, the RO 
afforded the appellant a VA psychiatric examination.  
Moreover, the Board once again remanded this case in a June 
2001 decision and as per that decision, in July 2002, the RO 
afforded the appellant a VA psychiatric examination.  In 
sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

